Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant
	Applicant indicated in the filing received 5/2/2022 that two claims have been listed as claim 35. The paper does not correct this numbering by an amendment. An examiner’s amendment is made that corrects the numbering of the second claim 35. The allowable subject matter heading below indicates that the second claim 35, now renumbered as claim 36, is allowable. Form PTOL-37 is also corrected to indicate that the second claim 35, now renumbered as claim 36, is allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The second claim 35 is renumbered as claim 36.

Allowable Subject Matter
Claims 1-5, 7-9, 11, 13, 15-17, 19-22, 31-35 and the second claim 35, now renumbered as claim 36, are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose each and every limitation of the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/20/2022